991 So. 2d 1003 (2008)
Anthony ROSAS a/k/a Anthony Garcia-Rocha, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3115.
District Court of Appeal of Florida, Fourth District.
October 1, 2008.
Alma C. Defillo and Stephanie Cisneros Barilla, Jacksonville, for appellant.
No appearance required for appellee.
PER CURIAM.
The order denying appellant's postconviction motion is affirmed. Appellant is not prejudiced by the trial court's failure to advise him of deportation consequences before accepting the plea in this case. See State v. Green, 944 So. 2d 208 (Fla.2006). The documents attached to appellant's motion show he is being deported because he illegally entered the country, not because of the conviction in this case. Appellant has not shown that he is subject to removal solely because of the plea in this case. Forrest v. State, 988 So. 2d 38 (Fla. 4th DCA 2008).
Appellant's allegation that, but for the conviction in this case, he might be entitled *1004 to an adjustment in his alien status is too speculative to merit relief. A state court is not a proper forum to litigate whether appellant would have received an adjustment in his immigration status. This determination is within the exclusive discretion of federal officials. 8 U.S.C. § 1255 (2000).
Further, appellant has filed a postconviction motion in an unrelated case which alleges that the conviction in that case subjects him to deportation. This refutes his claim of prejudice from this plea. See State v. Oakley, 715 So. 2d 956 (Fla. 4th DCA 1998); Prieto v. State, 824 So. 2d 924 (Fla. 3d DCA 2002); Pena v. State, 837 So. 2d 495 (Fla. 1st DCA 2003).
Affirmed.
WARNER, FARMER and HAZOURI, JJ., concur.